979 So. 2d 1122 (2008)
William DANTE, Appellant,
v.
Timothy P. RYAN, Director, Miami-Dade County Department of Corrections and Rehabilitation, Appellee.
No. 3D08-107.
District Court of Appeal of Florida, Third District.
April 9, 2008.
*1123 William Dante, in proper person.
R.A. Cuevas, Jr., Miami-Dade County Attorney, and Robert A. Duvall, Assistant County Attorney, for appellee.
Before SHEPHERD, SUAREZ, and LAGOA, JJ.
LAGOA, Judge.
Appellant, William Dante ("Dante"), petitions this Court for a writ of mandamus compelling the Miami-Dade County Corrections and Rehabilitation Department to provide him with an annual teeth cleaning and fillings for tooth decay. Because Dante failed to exhaust his administrative remedies, we deny the petition for writ of mandamus.
"Mandamus is a recognized remedy to require a public official, who is clothed with the authority, to discharge his duty." Alexander v. City of Coral Gables, 745 So. 2d 1004, 1005 (Fla. 3d DCA 1999) (citing City of Miami Beach v. Sunset Islands 3 & 4 Prop. Owners Ass'n, 216 So. 2d 509, 511 (Fla. 3d DCA 1968)). Prior to issuing an extraordinary writ, however, all administrative remedies must be exhausted. See Pope v. State, 898 So. 2d 253 (Fla. 3d DCA 2005). Based on the record before us, we find that Dante failed to allege, or prove, that he exhausted the administrative remedies available to him under the Inmate Complaint/Grievance process contained in the Inmate Handbook.[1] Accordingly, we deny without prejudice the petition for writ of mandamus.
If after exhausting his administrative remedies, Dante believes that he has not received any, or adequate, dental care,[2] he may file a petition for writ of habeas corpus with the trial court. Bradshaw v. Sandler, 955 So. 2d 1219, 1221 (Fla. 4th DCA 2007); see also Harvard v. Singletary, 733 So. 2d 1020, 1022 (Fla.1999) (stating that many writ petitions are more appropriately presented to the circuit court because resolution of the case requires fact-finding that appellate courts are ill-equipped to handle). If no relief is accorded at that juncture, Dante may file a petition for writ of mandamus with this Court.
Petition for writ of mandamus denied without prejudice.
NOTES
[1]  Pursuant to Department Standard Operating Procedures ("DSOP") No. 15-001(III), "[t]he Classification Unit shall provide a copy of the Inmate Handbook that contains information regarding the inmate complaint/grievance process to each inmate during orientation [and] Inmate Grievance forms shall be readily available to all inmates."
[2]  DSOP No. 14-005 addresses the delivery of dental services to inmates confined within all of the detention facilities of the Metro-Dade Department of Corrections and Rehabilitation. Pursuant to DSOP No. 14-005(IV)(A), inmates "requiring dental care may request a dental examination and treatment by completing an `Inmate Request for Health Service' form."